 

Case: 5:19-cv-02436-DCN Doc #: 22 Filed: 09/29/20 1 of 3. PagelD #: 998

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
RICHARD D. GAINEY, ) CASE NO. 5: 19 CV 2436
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. ) ORDER ADOPTING REPORT
) AND RECOMMENDATION
COMMISSIONER OF SOCIAL )
SECURITY, )
)
)
Defendant. )

This matter comes before the Court upon the Report and Recommendation of Magistrate

Judge Kathleen B. Burke. Magistrate Judge Burke recommends reversing the Commissioner of
Social Security’s (“Commissioner”) decision denying Mr. Gainey’s application for Disability
Insurance Benefits (“DIB”) and remanding the matter for further vocational expert testimony
based on a hypothetical question or questions that completely and accurately describe the noise
limitation included in the RFC by the ALI. (ECF #18). Following the issuance of the Report and
Recommendation, the Commissioner filed an Objection to the Report and Recommendation
(ECF #19) and Plaintiff filed a Response to Defendant’s Objection. (ECF #20)

The Court has reviewed de novo those portions of the Magistrate Judge’s Report and
Recommendation to which objection has been made. See FED. R. Civ. P. 72(b). Magistrate
Judge Burke’s Report and Recommendation is well-supported and correct. The Administrative
Law Judge (“ALJ”) included in her Residual Functional Capacity (“RFC”) assessment a
limitation indicating that Mr. Gainey “must avoid ... moderate noise” but did not include this

limitation in the hypothetical question to the Vocational Expert. Instead, the hypothetical

 
 

Case: 5:19-cv-02436-DCN Doc #: 22 Filed: 09/29/20 2 of 3. PagelD #: 999

question upon which the ALJ relied, said that the hypothetical individual could have “only
moderate exposure to noise.” An ALJ is required to follow a five step sequential analysis in
order to make a disability determination. See 20 C.F.R. § 404.1520. While the claimant bears the
burden of proof at Steps 1-4, the burden shifts to the Commissioner at Step 5 to establish whether
the claimant has the RFC and vocational factors to perform work available in the national
economy. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6" Cir. 1997). To satisfy his
burden at Step 5, the Commissioner must make a finding “supported by substantial evidence that
Plaintiff has the vocational qualifications to perform specific jobs.” Varley v. Sec’y of Health &
Human Services, 820 F.3d 504, 516-17 (6" Cir. 2010). While ‘substantial evidence’ may be
produced through reliance on a vocational expert in response to a hypothetical question, the
hypothetical question must accurately portray the claimant’s limitations. Jd.

Magistrate Judge Burke found that the ALJ’s reliance on VE testimony offered in
response to a hypothetical question that did not include that Plaintiff “must avoid ... moderate
noise,” was an error that was not harmless and required her to find that the ALJ’s Step 5
determination was not supported by substantial evidence. (ECF #18 at 11)

In his Objections, the Commissioner reiterates the same argument that he made in his
brief on the merits, namely that the record contains evidence upon which it could be inferred that
Plaintiff had no moderate noise limitation. The Commissioner recognizes the mistake made by
the ALJ but asks this Court to, in effect, override the ALJ’s RFC finding. The Magistrate Judge
fully addressed the Commissioner’s argument finding, correctly, that the Commissioner’s
argument was unavailing.

For the reasons set forth in the Magistrate’s Report and Recommendation, this Court

-2-

 
 

Case: 5:19-cv-02436-DCN Doc #: 22 Filed: 09/29/20 3 of 3. PagelD #: 1000

agrees that the ALJ’s Step 5 determination is not supported by substantial evidence. The Report

and Recommendation, (ECF #18), is ADOPTED in its entirety. The Plaintiff's objections are

overruled. (ECF #19). The final decision of the Commissioner is REVERSED, and this matter

is REMANDED.

IT IS SO ORDERED.

 

gl
4 /*

i] s1 A t
pa \
Ni AN N Vv aa ; AW, \Ay Ih
DONALD C: NUGENT,
United States District’ Judge

   

 
